Citation Nr: 1644626	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for recurrent anterior dislocation, right shoulder, status post Bankart repair with degenerative changes and winging of the right scapula, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for vascular headaches, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1991 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That rating decision assigned 10 percent disability ratings for the Veteran's previously non-compensable service connected right shoulder and headache disabilities.  In a rating decision sent to the Veteran in February 2014, the RO denied entitlement to service connection for depression.  The Veteran filed a notice of disagreement with this decision in December 2014.  Jurisdiction over the Veteran's claims has since shifted to the RO in Roanoke, Virginia.  

As detailed below, the matter of entitlement to a TDIU has been raised by the Veteran and the record, but has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  

In February 2015, the Veteran's representative at the time, J.M.W., Esq., submitted a letter stating that the wished to withdraw from the claim.  Upon request of the Board, the representative submitted a formal motion to withdraw in March 2016.  This motion was then granted in May 2016.  In October 2016, the Veteran selected Disabled American Veterans as his representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

First, with respect to the Veteran's claim of service connection for depression, the Board notes that this claim was denied by the RO in February 2014.  The Veteran filed a notice of disagreement dated December 2014.  The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses this issue, a remand is warranted.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's headache and right shoulder claims, the last VA examination for either disability was conducted in November 2011.  Subsequent statements by the Veteran indicate worsening of these disabilities.  As such, new examinations are necessary.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Finally, the Veteran applied for a TDIU in July 2012, when he submitted VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  However, it has not been adjudicated by the RO.  Therefore, this issue is being remanded to the RO for adjudication.  

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16(a).  

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the Veteran can receive an extraschedular TDIU.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's service-connected disabilities are recurrent anterior dislocation, right shoulder, status post Bankart repair with degenerative changes and winging of the right scapula, and vascular headaches, both currently evaluated as 10 percent disabling.  Combined together, the Veteran's disabilities result in a 20 percent rating.  Thus, the Veteran does not meet the schedular requirements for a TDIU.  See 38 C.F.R. § 4.25.  As the Veteran does not qualify for a schedular TDIU, 38 C.F.R. § 4.16(b) is applicable to his case.  

Upon remand, the Veteran should again be provided with proper notice as to the elements and information necessary to substantiate his inferred claim for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  After development upon remand, to include a VA examination, if the Veteran does not meet the threshold criteria for a TDIU, and there is evidence of unemployability due solely to service-connected disability, then the case should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU.

Any outstanding medical records should also be obtained.  The most recent VA records are from December 20, 2013.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization, request and obtain any outstanding treatment records, to include VA records for the period after December 20, 2013, and associate them with the Veteran's claims file.  

2.  The RO should furnish the Veteran a statement of the case regarding the issue of entitlement to service connection for depression.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

3.  Send the Veteran and his representative a notice letter that explains how to establish entitlement to a TDIU.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims. Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  

4.  After the above has been completed, schedule the Veteran for VA examinations to determine the current severity of his recurrent anterior dislocation, right shoulder, status post Bankart repair with degenerative changes and winging of the right scapula, and vascular headaches.  All necessary tests should be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examinations should be conducted in accordance with the current disability benefits questionnaires applicable to the disabilities for which the Veteran is claiming increased ratings.

5.  After the above has been completed, if there is evidence of unemployability due solely to service-connected disability and the Veteran is not found to meet the schedular threshold criteria for a TDIU for any period on appeal, submit the claim of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation Service.  The AOJ must follow the dictates of section 4.16(b) in making this submission.

6.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

